COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-14-00351-CV

Style:                       James W. Paulsen v. Ellen A. Yarrell

Date motion filed:           October 10, 2014

Type of Motion:              Objection to Mediation

Party filing motion:         Appellee



       Appellee has objected to mediation. The Mediation Order dated October 9, 2014
is withdrawn.



Judge's signature: /s/ Michael Massengale
                    Justice Michael Massengale
                    x Acting individually



Date: October 15, 2014
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).